       Case 1:19-cv-02645-AJN-KHP Document 143 Filed 12/03/19 Page 1 of 1
                                                                                                                                         Michael S. Horn
                                                                                                                   Member of New Jersey and New York Bar
                                                                                                                                  mhorn@archerlaw.com
                                                                                                                          201-498-8529 (Ext. 7529) Direct
                                                                                                                                 201-342-6611 Direct Fax

                                                                                                                                      Archer & Greiner, P.C.
                                                                                                                              Court Plaza South, West Wing
                                                                                                                                  21 Main Street, Suite 353
                                                                                                                                Hackensack, NJ 07601-7095
                                                                                                                                        201-342-6000 Main
                                                                                                                                          201-342-6611 Fax
                                                                                                                                       www.archerlaw.com



December 3, 2019


VIA ECF and BY HAND

Hon. Alison J. Nathan, USDJ
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

        Re:        City of Almaty, Kazakhstan , et al v. Sater, et al
                   Case No.: 1:19-cv-02645-AJN-KHP

Dear Judge Nathan:

       We represent the Defendant, Ferrari Holdings, LLC in the above referenced matter.
Pursuant to Your Honor’s rules, enclosed are “courtesy copies” of the following:

        (1) Notice of Motion to Dismiss Plaintiff’s First Amended Complaint;
        (2) Proposed Order;
        (3) Brief in Support of the Motion to Dismiss;
        (4) Declaration of Michael S. Horn, Esq., with Exhibit 1 through 5;
        (5) Declaration of Service.
        (6) Brief in Reply to Plaintiff’s Opposition to Defendant’s Motion to Dismiss Plaintiff’s
           First Amended Complaint.

        The documents were electronically filed with the Court this date.

        Thank you for the Court’s attention and consideration in this matter.

                                                                            Respectfully,




                                                                            MICHAEL S. HORN
MSH:ev
Enclosures
cc:    All counsel by ECF
217696301v1
              Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Red Bank, NJ | New York, NY | Wilmington, DE
